Rodriguez v DTS, Inc. (2018 NY Slip Op 07254)





Rodriguez v DTS, Inc.


2018 NY Slip Op 07254


Decided on October 30, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2018

Mazzarelli, J.P., Kapnick, Kahn, Kern, Singh, JJ.


6390 22930

[*1]Arlene Rodriguez, etc., Plaintiff-Respondent,
vDTS, Inc., et al., Defendants-Appellants.

An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, Bronx County (Lizbeth Gonzalez, J.), entered on or about December 23, 2015,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated October 17, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: OCTOBER 30, 2018
CLERK